—Order, Supreme Court, New York County (Harold Tompkins, J.), entered January 26,1998, which granted plaintiffs motion to set aside the jury’s verdict as against the weight of the credible evidence and directed a new trial, unanimously reversed, on the facts, without costs or disbursements, the motion denied and the verdict reinstated.
The trial court erred in setting aside the verdict in *273defendants’ favor. A clear question of fact was presented, based on competing expert testimony, the resolution of which was for the jury, as to whether the actions of either Dr. Oberlin, Dr. Jones or the New York City Health and Hospitals Corporation constituted a departure from good and accepted medical standards. The evidence adduced did not so favor plaintiff that, by any fair interpretation thereof, the verdict could not have been reached. (See, Gamiel v University Hosp., 216 AD2d 80, 81, lv dismissed 87 NY2d 911.) It is, of course axiomatic that a court’s personal dissatisfaction with the verdict is no basis for setting it aside. Concur — Sullivan, J. P., Wallach, Lerner, Mazzarelli and Buckley, JJ.